359 F.2d 435
John J. HALKO, Jr., Appellant,v.Raymond W. ANDERSON.
No. 15615.
United States Court of Appeals Third Circuit.
Argued April 19, 1966.
Decided May 5, 1966.
Rehearing Denied May 31, 1966.

Appeal from the United States District Court for the District of Delaware; Caleb R. Layton, III, Judge, 244 F. Supp. 696.
John J. Krafsig, Jr., Harrisburg, Pa., for appellant.
Ruth M. Ferrell, Deputy Atty. Gen., Wilmington, Del., for appellee.
Before KALODNER, HASTIE and SMITH, Circuit Judges.
PER CURIAM:


1
The Superior Court of Delaware has imposed a jail sentence upon the petitioner pursuant to a conviction of operating a motor vehicle while intoxicated. The petitioner has sought habeas corpus in the District Court for the District of Delaware alleging fundamental unfairness in his trial. In a careful opinion the District Court considered each point made by the petitioner and denied the writ. We agree that no error of constitutional dimension, no denial of due process of law, has been shown.


2
The Order of the District Court will be affirmed.